Civil action in ejectment and for redemption and accounting.
From verdict and judgment in favor of plaintiff, the defendants appeal, assigning errors.
This is the same case that was before us on defendants' appeal at the Spring Term, 1939, reported in 215 N.C. 131, 1 S.E.2d 366, and again on plaintiff's appeal at the Spring Term, 1940, reported in 217 N.C. 175,7 S.E.2d 383, new trials having been granted on the two former appeals, and is now before us on plaintiff's second appeal.
A careful perusal of the record engenders the conclusion that the controverted matters have been tried in substantial conformity to the opinions heretofore rendered in the case. No sufficient reason has been advanced for disturbing the result appearing on the present record.
The verdict and judgment will be upheld.
No error.